DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 11/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
New Rejection
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55-57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “acesulfame is present in the dry blended preparation at a level less than 1% (w/w)” and “sucralose is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
New Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1, 8, 9, 19, 22, 41, 46, 50, 52-54, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Pub. 2011/0195115).
Tanaka et al. disclose a hydrophilic amino acid containing preparation wherein the taste of the hydrophilic amino acid is improved without damaging the appearance, flavor, storage stability and so on.  It is further intended to provide a hydrophilic amino acid containing preparation in which quick release of the hydrophilic amino acid from the preparation is assured (ABSTRACT).  Tanaka et al. disclose a dry granules; Argi-u and Amiyu granule, comprising isoleucine, leucine, lysine, methionine, phenylalanine threonine, trytophan, valine, histidine and arginine and mixtures thereof ([0037], TABLE 6).  Amiyu granule formulation are about 2.5 g of total amino acids. Tanaka et al. disclose the formulation can comprises sucralose and acesulfame, which are used as coating components and are present is a ration of amino acid to coating of 100/0.01 to 100/50 ([0039] and [0048]).  Tanaka et al. disclose the preparation comprising colorants, citric acid and orange oil ([0054]).
The prior discloses compositions containing at least one amino acid entity, and excipient and acesulfame or sucralose. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
It would have been obvious to have varied the amino acid to the desired dosage range since Tanaka et al. teaches it is used as pharmaceutical drugs, medical foods, health nutritious foods disease treatment and so forth ([0026]).

Claims 25, 27, 30, 31 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Pub. 2011/0195115) in view of Smith et al. (US Patent Pub. 2007/0286909, previously disclosed).
Tanaka is discussed above and differs from the instant claims insofar as they do not disclose a vanilla aroma, orange coloring agent or the pH of the composition when dissolved in water.

Smith et al. disclose a composition comprising mixture of free amino acids comprising lysine, valine, trypthophan, phenylalanine, methionine, leucine, threonine isoleucine, arginine, histidine, tyrosine, carnitine, seine, glutamine, aspartic acid, proline, glycine, taurine, cysteine, gamma-aminobutyric acid, alanine, glutamic acid and vitamin B (reference claim 1).  The composition is free of bitterness masking agent, rapid onset sweetener, and lecithin. Smith et al. disclose the composition comprises one of more flavoring agent including orange, citrus, vanilla and other flavoring ingredients could be chosen ([0046]).  The excipient formulation is less than about 30% of the composition by weight.  The formulation comprises at least four amino acids.  Smith et al. disclose the pH of the preparation can be adjusted from 3.0 to 8.0 ([0048]).
prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  Therefore, it would have been obvious to have used the vanilla aroma and orange color in the formulation of Tanaka, since they are known components in amino acid formulations.  It would have been obvious to have adjusted the pH to known pH values for amino acid formulations.



Claim 1, 8, 9, 30, 41, 46, 50-54, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troup et al. (US Patent Pub. 2004/0087490).
Troup et al. disclose the composition comprise leucine, isoleucine, valine, phenylananine, lysine, threonine, histidine and arginine ([0027]).  Troup et al. disclose the formulation comprise sweeteners, thickening agents, a pH modifier, flavoring agent and coloring agent ([0069]).  Troup et al. disclose the composition for oral administration may be obtained by combining the active ingredients with solid carriers to form granule and tablets [0066]).  Troup et al. disclose formulation comprising sucralose at a concentration 0.07%, has a pH of 6.5 when dissolved in water and may contain xanthan gum ([0054] and EXAMPLE 5).
The prior discloses compositions containing at least one amino acid entity, and excipient and acesulfame or sucralose. Together these would provide a composition as claimed instantly.
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


Claims 32, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Pub. 2011/0195115) in view of Smith et al. (US Patent Pub. 2007/0286909, previously disclosed) and further in view of Troup et al. (US Patent Pub. 2004/0087490).
Tanaka in view of Smith is discussed above and differs from the instant claims insofar as they do not disclose a composition comprising xanthan gum.
Troup et al. disclose the composition comprise leucine, isoleucine, valine, phenylananine, lysine, threonine, histidine and arginine ([0027]).  Troup et al. disclose the formulation comprise sweeteners, thickening agents, a pH modifier, flavoring agent and coloring agent ([0069]).  Troup et al. disclose the composition for oral administration may be obtained by combining the active ingredients with solid carriers to form granule and tablets [0066]).  Troup et al. disclose formulation comprising sucralose at a concentration 0.07%, has a pH of 6.5 when dissolved in water and may contain xanthan gum ([0054] and EXAMPLE 5).
It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  Therefore, it would have been obvious to have used xanthan gum and the thickening agent of the formulation since it is a known thickener in amino acid formulations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612